                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-295-D


INVENTIVE HEALTH CONSULTING, INC.,)
                                                )
                                 Plaintiff,     )
                                                )
                    v.                          )                      ORDER
                                                )
ALAN D. FRENCH, JR., PRIYA GOGIA,               )
JASON DEBASmS, and JIERU ZHENG,                 )
                                                )
                                 Defendants.    )


    - On August 9, 2018, defendants moved to dismiss certain claims in plaintiff's complaint

[D.E. 13] and :filed a memorandum in support [D.E. 14]. On August 30,2018, plaintiff responded

in opposition [D.E. 16]. On September 13, 2018, defendants replied [D.E. 17].

       The court has reviewed plaintiff's complaint under the governing standard. See Fed. R. Civ.
                                                                             /

P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Cor,p. v. Twombly, 550 U.S.

544, 555-56, 563 (2007). The motion to dismiss [D.E. 13] is DENIED.

       SO ORDERED. This _10._ day,ofOctober 2018.




                                                        J     SC.DEVERill
                                                        United States District Judge
